GILBERT, Circuit Judge
(after stating the facts as above). The appellant denies that he has at any time driven his cattle upon the reserve, and asserts that if they went there, they did so of their own accord, the reserve not being inclosed by the United States, and that he is not accountable for the acts of the cattle in straying thereupon. We do not so regard the evidence, and we think the injunction issued by the court below may well be sustained on the ground that the evidence shows that the appellant drove his cattle upon the reserve. His home ranch was some 6 to 10 miles distant from the 320 acres inclosed near the reserve. He drove large bands of cattle within the 320 acres, which was inclosed on three sides, but open on the side toward the reserve, and left them there. Of course he knew that they would not and could not remain in the inclosure, for there, was no *873water there, nor sufficient pasture for so large a herd. They did as be evidently expected them to do. They went through the convenient openings which he had made in his fence for that purpose. In Lazarus v. Phelps, 152 U. S. 81-85, 14 Sup. Ct. 477, 478, 38 L. Ed. 363, the court said:
“So. if he lease a seetiou of land, adjoining an uninelosed section of another, and stock his own section with a greater number of cattle than it could properly support, so that, in order to obtain the proper amount of grass, they would be forced to stray over upon the adjoining section, the duty to make compensation would be as plain as though the cattle had been driven there in tbe first instance. The ordinary rule that a man is bound to contemplate the natural and probable consequences of his own act would apply in such a case.”
Counsel for the appellant seek support for their contention in the implied license to pasture on public lands, growing out of the custom by which such use has been permitted from the beginning of the government, and in the decision in Buford v. Houtz, 133 U. S. 320, 10. Sup. Ct. 305, 33 L. Ed. 618, in which the court recognized such license to use the public lands where they are left open and uninclosed,, “and no act of the government forbids their use.” But the lands included in a forest reservation are no longer public lands within the purport of that decision, and the act of the government does forbid their use. The creation of such a reservation severs the reserved land’ from the public domain, disposes of the same, and appropriates it to a public use. Wilcox v. McConnell, 13 Pet. 498, 10 L. Ed. 264. In pursuance of its policy of reserving for the public welfare, public lands-on which is growing timber or undergrowth, for the preservation of the timber and the water supply, as provided in the act of March 3, 1891, c. 561, 26 Stat. 1103 (U. S. Comp. St. 1901, p. 1537), and, in order to make that act more effective, Congress passed the act of June 4, 1897, c. 2, 30 Stat. 34 (U. S. Comp. St. 1901, p. 1542), whereby it vested in the Secretary of the Interior the power to “make such rules and regulations and establish such service as will insure the objects of such reservations, namely, to regulate their occupancy and use, and. to preserve the forests thereon from destruction.” It was intended that this statute should be effective, and accomplish the results for which it was enacted. In pursuance of that authority, the Secretary of the Interior has promulgated rules regulating the number of cattle and other live stock that may pasture on the reservation, and the manner in which the owners thereof may obtain permission to use the reservation for that purpose. There can be no doubt that the rules are reasonable and are within the power so granted. In Dastervignes v. United States, 122 Fed. 30, 34, 58 C. C. A. 346, 350, this court said:
“Rule 13, promulgated by tlie Secretary of the- Interior, is in accord with the provisions of the act of Congress, and in our opinion was a valid and legitimate exercise of the authority delegated to him to make such rules and regulations as would insure the objects of such reservations. The Secretary, in adopting this rule, acted simply as the arm that carries out the legislative will. Ho did not invade any of the functions of Congress. He did not, make any law, but be exercised the authority given to him, and made rules to preserve the forests on the reserves from destruction. Such rules, within constitutional limits, have the force and effect of law, and it is the duty of courts *874to protect and enforce them, in order to uphold the law as enacted by Congress.’'
But the appellant contends that he was not bound to maintain a fence between his land and the government reservation, nor to keep the fence that was there in repair, that he had the right to destroy or remove a fence which was his own property, and that it was for the appellee, if it desired to exclude live stock from the reservation, to inclose the same, or to take the necessary steps under the statutes of Montana to require adjacent proprietors to join in a division fence, and cites statutes of that state from which it appears that the Legislature has in substance declared that cattle may run at large in Montana, and that all owners who neglect to fence their lands against such stock shall be without remedy against the owners of animals which may trespass thereon, and argues that those laws are binding upon the United States as a landowner to the same extent that they are binding upon the owners of other lands situated within the state, and that the government, although in some positions and under certain defined conditions is a sovereign, it is, nevertheless, in the situation here presented, a mere private landowner, having the same rights, and no others, which are enjoyed by other landowners.
The federal Constitution delegates to Congress, absolutely and without limitations, the general power to dispose of and make all needful rules and regulations concerning the public domain, and this, independently of the locality of the public land, whether it be situated in a state, or in a territory. Irvine v. Marshall, 20 How. 558, 15 L. Ed. 994; Jourdan v. Barrett, 4 How. 169, 11 L. Ed. 924; United States v. Gratiot, 14 Pet. 526, 538, 10 L. Ed. 573; Gibson v. Chouteau, 13 Wall. 99, 20 L. Ed. 534. The exercise of that power cannot be restricted or embarrassed in any degree by state legislation. This is the effect of the constitutional provision, unaided by the special provision usually in-> corporated in the compact by which the states are admitted into the Union. The provision in the Constitution of Montana, under which that state was admitted, declares “that the people of the proposed state of Montana do agree and declare that they forever disclaim all right and title to the unappropriated public lands lying within the boundaries thereof.” The appellant contends that the portion of the ordinance just quoted is limited by the remainder thereof which follows:
“And to all lands lying witbin said limits owned or held by any Indian or Indian tribes, and until tbe title thereto shall have been extinguished by the .United States, the same shall be and remain subject to the disposition of the United States, and said Indian lands shall remain under the absolute jurisdiction and control of the Congress of the United States.”
It is argued that from this latter provision, expressly acknowledging that the Indian land shall remain under the absolute jurisdiction and control of Congress, it was not the intention that other lands should be subject to such jurisdiction and control. But it is wholly unnecessary to enter into a discussion of the construction of this provision of the Constitution of the state of Montana. ' Congress had not the power to relinquish any of its jurisdiction over the public domain by any compact with that state, nor had that state the power to reserve any such control.
*875It is true that in Pollard’s Lessee v. Hagan et al., 3 How. 212-223, 11 L. Ed. 565, concerning the powers vested in the state of Alabama on her admission into the Union, the following language was used in the opinion of the majority of the court:
“Nothing remained to the United States according to the terms of the agreement, but the public lands. And if an express stipulation had been inserted in the agreement, granting the municipal right of sovereignty and eminent domain to the United States, such stipulation would have been void and inoperative; because the United States have no constitutional capacity to exercise municipal jurisdiction, sovereignty, or eminent domain within the limits of a state or elsewhere, except in the cases in which it is expressly granted.”
But the doctrine so announced that the United States has no general power to take lands within the boundaries of a state by the exercise of the right of eminent domain was expressly denied in the subsequent decision in Kohl v. United States, 91 U. S. 367, 23 L. Ed. 449, and in Gibson v. Chouteau, 13 Wall. 92, 99, 20 L. Ed. 534, the court said:
“As legislation of a state can only apply to persons and things over which the stale has jurisdiction, the United States are also necessarily excluded from the operation of such statutes. With respect to the public domain, the Constitution vests in Congress the power of disposition and of making all needful rules and regulations. That power is subject to no limitations. Congress has the absolute right to prescribe the times, the conditions and the mode of transferring this property or any part of it, and to designate the persons to whom the transfer shall be made. No state legislation can interfere with this right or embarrass its exercise.”
In Camfield v. United States, 167 U. S. 519, 525, 17 Sup. Ct. 864, 867, 42 L. Ed. 260, the court said:
“The general government doubtless has a power over its own property, anaiagous to the police power of the several states, and the extent to which it may go in tiie exercise of such power, is measured by the exigencies of the particular case. * * * While we do not undertake to say that Congress has the unlimited power to legislate against nuisances with a state which it would have within a territory, we do not think the admission of a territory as a state deprives it of the power of legislating for the protection of the public lands, though it may thereby involve the exercise of what is ordinarily known as the police power, so long as such power is directed solely to its own protection. A different rule would place the public domain of the-United Slates completely at the mercy of state legislation.”
In the light of these decisions, it is clear that the state of Montana had no dominion over the public lands lying within its borders, and no power to enact legislation directly or indirectly affecting the same. It could not give to the people of that state the right to pasture cattle upon the public domain, or in any way to use the same. Its own laws in regard to fencing and pasturing cattle at large must be held to apply only to land subject to its own dominion. No one within the state can claim any right in the public land by virtue of such a statute. The United States have the unlimited right to control the occupation of the public lands, and no obligation to fence those lands, or to join with others in fencing them for the purpose of protecting its rights can be imposed on it by a state. The rights given by the state statutes to the subjects of tlie state extend only to the lands of the state. They end at the borders of the government lands. At that border the laws of the United States intervene, and it is within-their province to forbid *876trespass. Such laws being within the power of Congress, it is not necessary to discuss the question whether it is sovereign power or police power, or what may be its nature, for there is no power vested in the state which can embarrass or interfere with its exercise.
The appellant makes the further point that a court of equity cannot recognize any sovereign right or power in a suitor appearing at its bar, and that the United States, having voluntarily come into court in its proprietary capacity as a landowner, seeking a remedy, must ask and receive equity upon the same terms and conditions that any private person or corporation may. We may concede this to be true. When the United States consents to be sued in a civil court, or resorts thereto for the protection of government property, or redress for injury to the same, it becomes subject to the rules of pleading, practice, and law applicable to the case. B.ut it does not and cannot waive any of its rights in the subject of the controversy, and those rights must be protected by the court. The government does not appear here in a sovereign capacity or otherwise than as other suitors in a court of equity. The question for adjudication is, what are its rights under the aver-ments set forth in the bill, and has the Legislature of Montana the power to enáct legislation which shall affect the public lands within the borders of that state, or interfere with the right of the government to protect those lands? In Cotton v. United States, 11 How. 229, 13 L. Ed. 676, the court said:
“Although, as a sovereign, the United States may not be sued, yet as a corporation or body politic, they may bring suits to enforce their contracts and protect their property in the state courts or in their own tribunals administering the same laws.”
The appellant argues that the maintenance of the injunction will impose a grievous burden upon him. But that objection is answered in the Camfield Case, in which the court said:
“The inconvenience, or even damage, to the individual proprietor, does not authorize an act which is in its nature a purpresture of government lands.”
And, besides, the appellant may relieve himself of the grievous burden by restoring the Peterson fence.
The order of the Circuit Court is affirmed.